Caton, C. J. The only real fault which we can find with this decree is, that it does not direct that in case the wife of the defendant should refuse to join in the conveyance and release her dower in the premises, then the defendant should pay to the complainant the value thereof, and that a reference be made to the master to compute the value of the wife’s expectancy. But that can as well be done hereafter on an application to the court, showing that the wife refuses to release her dower, (should such be the case,) and asking a reference. The case made by the bill is so plain as to admit of no discussion, and we shall waste no time in showing that it is sufficient to warrant the relief asked for. The defendant, at first filed an answer, to which which exception was sustained. The defendant then withdrew his appearance and abandoned the case. The cause then stood as if no answer had been filed, and a decree pro confesso was properly entered. This leaves nothing of the case requiring consideration, except the refusal of the court to allow the defendant, at a subsequent time, to file a bill of review, and in this we think the court was unquestionably right. The defendant knew of every fact which he now proposes to interpose as a defense, at the time he abandoned his case and virtually confessed the truth of the bill, and there is no pretense .that he had made the least effort to find his witnesses. If he had a defense and did not make it, it was his own fault, and he must abide by the result. The decree is affirmed. Decree affirmed.